DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election, with traverse, of species III (Fig. 5) in the reply filed on July 29, 2021 is acknowledged.  Some of the generic features common to the species delineated in the Restriction Requirement mailed on July 2, 2021 are not allowable as discussed in this office action.  Accordingly, claims 1-7, 9-14 and 17-20 have been examined on the merits in this office action and claims 8, 15 and 16 have been withdrawn from further consideration. The withdrawn claims will be rejoined and allowed in accordance with MPEP 1302.04(h) when the instant application is in condition for allowance. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the recitation “in at two degrees of freedom” renders the claim vague and indefinite because it isn’t clear how many degrees of freedom are being claimed. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biedermann et al. (EP 2074956 A1).
Biedermann et al. disclose an expandable implant 20 (Fig. 15) including: an expandable anterior part 4 and a posterior part 3’ and a pedicle fixation element in the form of a screw heads or a closure screw (Figs. 15-16 and paras[0024]- [0029]). 
Biedermann et al. disclose the expandable anterior part to have two degrees of freedom, a first being translation along a longitudinal axis of the implant 20 and a second being rotation about the longitudinal axis of implant 20 wherein section 4 does not rotate while advancing into the vertebral body (para [0027]).
Regarding claim 3, in an inserted configuration (Fig. 16), any movement of the anterior part is locked by means of the screw head or closure screw. 
The claimed method steps are performed when the Biedermann et al. implant is inserted according to paras [0024]-[0029] to stabilize vertebrae. 

Allowable Subject Matter
Claims 2, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-14 and 17-20 are allowed.
The primary reason for indication of allowable subject matter is because no references or a reasonable combination thereof, could be found which disclose the claimed method steps. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 13, 2021
/Anu Ramana/Primary Examiner, Art Unit 3775